Citation Nr: 1817134	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  10-17 565	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania
 
 
THE ISSUE
 
Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder  from March 13, 2009. 
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARINGS ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from May 1964 to May 1967. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 
 
In February 2010, a hearing was held before a Decision Review Officer at the RO. In September 2011, a travel board hearing was held before the undersigned sitting at the RO. 
 
In October 2012, the Board in pertinent part granted a 50 percent rating, and no higher, for posttraumatic stress disorder for the period prior to March 13, 2009. The issue of entitlement to a rating in excess of 50 percent since March 13, 2009 was remanded for further development. The issue was again remanded in May 2016. 
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 
 
 
FINDING OF FACT
 
For the period since  March 13, 2009, the Veteran's posttraumatic stress disorder is not manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood. 
 
 
CONCLUSION OF LAW
 
For the period from March 13, 2009, the criteria for a rating in excess of 50 percent for posttraumatic stress disorder are not met or more nearly approximated. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the January 2018 post-remand brief, the representative noted that the September 2016 VA examination was conducted under the provisions of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM -5) as opposed to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) as directed. 
 
On review, the September 2016 examiner considered DSM-5 when determining if the Veteran met the diagnostic criteria for posttraumatic stress disorder. The Veteran clearly meets the requirements and there is no dispute over whether he has a current diagnosis of posttraumatic stress disorder under either DSM-IV or DSM-5. The remainder of the examination provided findings necessary to evaluate the severity of the disability.  Thus, the Board finds substantial compliance with the remand directives. 
 
Accordingly, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
Analysis
 
The Veteran contends that the currently assigned rating does not adequately reflect the severity of his disability. In October 2012, the Board granted a 50 percent rating for the period from January 30, 2009 to March 12, 2009.  This decision will focus on the period thereafter. 
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 
 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
 
Posttraumatic stress disorder is evaluated pursuant to the General Rating Formula for Mental Disorders. A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.
 
A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships. Id.
 
At the February 2010 Decision Review Officer hearing, the Veteran testified that he had problems being around other people and that group therapy was uncomfortable. He also reported problems sleeping, to include a history of nightmares, and having panic attacks when he was around too many people. He did not attend social functions and reported problems connecting with people. He had four children but kept in touch with only one. The appellant testified that he had thought about suicide but it would dishonor his men and friends that died so he keeps on going.
 
In his April 2010 VA Form 9, the Veteran reported that he was unable to sustain relationships and could not be around others. He reported being short-tempered and he worried about losing control. The appellant alleged that he could not sleep due to nightmares. 
 
At his September 2011 travel board hearing the Veteran testified that he stopped treatment because he had a hard time dealing with people. He was self-employed when work was available. He reported having broken sleep and a tough time with crowds. He also reported having panic attacks in certain situations. 
 
Records from the Social Security Administration show that the appellant was found eligible for Social Security benefits beginning in July 2008 based on a primary diagnosis of right foot arthritis.  The secondary diagnosis was posttraumatic stress disorder. 
 
VA outpatient records show that the Veteran returned to treatment in June 2009 and records dated in 2009, 2010 and 2011 characterized his posttraumatic stress disorder as "chronic, severe." 
 
At a December 2012 VA examination the Veteran reported living on a farm with his cousin and helping with farm-related tasks. He described limited social contact with others outside his family, the men he commanded in the military, and one female friend. He had no plans to marry again. His interactions with others had become increasingly limited due to difficulty obtaining work for his business. He reported having four children but was only in contact with two of them. He was able to complete the activities of daily living without assistance and overall, functioned independently. He had minimal difficulty leaving his home to shop and complete necessary errands. He did not believe his psychiatric symptoms affected his ability to work.  Indeed, the appellant tried to keep himself as busy as possible. He was not currently in treatment and did not take medication. He denied suicidal ideation or attempts. When he became upset about combat memories he would call one of the men he served with. He described being able to fully relax when walking in the woods and fields near the farm.
 
Symptoms were recorded as anxiety, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships. Psychological testing suggested mild symptoms of depression. The examiner summarized the Veteran's level of disability as follows:
 
Regarding the nature and extent of the [V]eteran's current symptoms of [posttraumatic stress disorder] there has been a decline in distress and symptomatology compared to the compensation and pension evaluation conducted in 2009. In 2009, symptoms were judged to be moderate in severity with moderate impairment. At the present time, symptoms of [posttraumatic stress disorder] are mild in severity with mild impairment in social and occupational functioning based on psychological testing results showing mild symptoms, clinical interview, and behavioral observations. Although he experiences slightly greater difficulty in developing and maintaining social relationships, disability overall is judged to be in the mild range. The [V]eteran's pain and other physical health conditions do not significantly impact his daily functioning at this time per his description. There are no other psychological conditions or diagnoses related to or the result of [the Veteran's] military service.
 
The examiner further stated that the Veteran was psychologically capable of working and finds work to be "therapeutic."
 
The Veteran most recently underwent a VA examination in September 2016. He continued to live on and help with his cousin's farm, but his cousin had passed away and the Veteran was not sure if he would be able to stay. He was not in a relationship with anyone and stated that his last relationship ended because she liked to do things and go places that he was not comfortable with. They still talked a couple of times a month. He remained in touch with a couple of the men he commanded. He was also in touch with two of his daughters, primarily by phone, and they got together every once in a while. He did not talk to his siblings much. In the past three to four years, the Veteran has lost a total of 16 to 18 individuals, including family members and men from Vietnam. He did not do much of anything socially and did not like loud or noisy places. He remains independent with the activities of daily living. 
 
The Veteran has not been in any treatment since November 2011 and he is not taking any medications. The Veteran stated he does not trust the government and it was hard for him to leave the farm. His symptoms include feeling "nervous as heck" in any loud or crowded place. He reported reexperiencing situations from Vietnam especially at night and having poor sleep. He reported having mood disturbances including numbness, irritability, feeling everything is "so negative", and periods of depression and rumination. He denied suicidal or homicidal ideation. Symptoms were recorded as depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 
 
On mental status examination, the Veteran was alert and oriented. Grooming and hygiene were good. Attention and concentration were also good. Mood was "numb" with relatively little affect. The appellant's thought process was clear, coherent and goal directed without evidence of a formal thought disorder or psychosis. His judgment and insight appeared average. Psychological test scores were indicative of clinically significant, moderately severe posttraumatic stress disorder and depressive symptoms, which was consistent with his description of functioning. 
 
The examiner noted that at the time of the 2012 VA examination, the Veteran's symptoms were mild in severity. During the review period, he appears to have become increasingly socially isolated which led to increasing rumination about Vietnam, a worsening mood, and decreased interest and motivation. The dissolution of his business over the prior several years resulted in further social isolation. He also suffered a number of significant losses of close individuals. The examiner stated that it appeared the posttraumatic stress disorder symptoms at present were moderately severe and had most likely worsened in severity since the 2012 exam. While the Veteran continued to do manual labor he would have a difficult time in an occupational environment which involved social interactions. 
 
The Board acknowledges the VA outpatient records indicating the Veteran's posttraumatic stress disorder was severe from approximately 2009 to 2011. The Global Assessment of Functioning scale scores during that time period were reported as from 48-60 indicating moderate to serious symptoms. The 2012 VA examination, however, indicated mild impairment. This examination included a review of the claims folder and the results of psychiatric testing and is considered highly probative.  The Board also acknowledges that the Veteran's symptoms have worsened since the 2012 examination. While the 2016 VA examiner indicated the Veteran's symptoms were moderately severe, she also summarized the level of occupational and social impairment as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation, which is consistent with only a 30 percent rating.
 
The Veteran clearly exhibits disturbances of motivation and mood and has difficulty in establishing and maintaining effective social relationships. While he testified to some suicidal ideation, he repeatedly denied this on VA examinations. He does not suffer from obsessional rituals, or illogical, obscure or irrelevant speech. While he experienced intermittent panic attacks and depression, this did not affect his ability to function and he was completely independent in the activities of daily living. There is no evidence of impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene. While the Veteran has difficulty with relationships and exhibits some social isolation, the evidence preponderates against finding that he is unable to establish and maintain effective relationships. He remains in contact with some family members as well as friends from the service. The Veteran likes to keep himself busy and the reason he no longer works in his business is primarily due to the economy. 
 
On review, the disability picture appears is most consistent with a 50 percent rating and symptom picture does not meet or more nearly approximate the criteria for a 70 percent rating at any time during the appeal period. The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102 (2017). 
 
Considering the foregoing, the Board declines to infer a claim of entitlement to a total disability rating due to unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). 
 
 
ORDER
 
For the period from March 13, 2009, entitlement to a rating in excess of 50 percent for posttraumatic stress disorder is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


